     Case 2:19-cv-02432-MCE-DB Document 23 Filed 08/31/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FREEDOM MORTGAGE                                   No. 2:19-cv-2432 MCE DB PS
      CORPORATION,
12

13                       Plaintiff,                      ORDER
14           v.
15    CHRISTINA MADARIAGA, and SIELA
      MADARIAGA,
16

17                       Defendants.
18

19          Defendant Christina Madariaga is proceeding in this action pro se. This matter was,

20   therefore, referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

21   636(b)(1). (ECF No. 11.) On February 11, 2020, defendant filed a document styled as a motion

22   to dismiss. (ECF No. 6.) The document, however, is in fact an answer. Accordingly, this matter

23   will be set for a Status (Pretrial Scheduling) Conference.

24          On June 29, 2020, defendant Christina Madariaga filed a document styled as a motion for

25   summary judgment. (ECF No. 18.) However, summary judgment should be entered, after

26   adequate time for discovery and upon motion, against a party who fails to make a showing

27   sufficient to establish the existence of an element essential to that party’s case, and on which that

28   party will bear the burden of proof at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322
                                                        1
     Case 2:19-cv-02432-MCE-DB Document 23 Filed 08/31/20 Page 2 of 3

 1   (1986)). Here, discovery has not yet commenced and thus there has not been adequate time for

 2   discovery. Accordingly, the motion for summary judgment will be denied without prejudice to

 3   renewal.

 4          On July 6, 2020, defendant Christina Madariaga also filed a motion seeking permission

 5   for electronic filing. (ECF No. 20.) Defendant’s filing, however, makes no reference to the Local

 6   Rules related to electronic filing. Accordingly, the undersigned is concerned that the defendant

 7   may not be aware of this court’s requirements for electronic filing. See generally Local Rules

 8   131, 133, 137, 140, & 141. Defendant’s motion, therefore, will be denied without prejudice to

 9   filing a renewed motion that acknowledges that defendant has reviewed the court’s Local Rules

10   and requirements for electronic filing.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1. A Status (Pretrial Scheduling) Conference is set for Friday, October 23, 2020, at

13   10:00 a.m. at the United States District Court, 501 I Street, Sacramento, California, in Courtroom

14   No. 27 before the undersigned.

15          2. All parties are required to appear at the Status Conference, either by counsel or, if

16   proceeding in propria persona, on his or her own behalf. Any party may appear at the status

17   conference telephonically if the party pre-arranges such appearance by contacting Pete Buzo, the

18   courtroom deputy of the undersigned magistrate judge, at (916) 930-4128, no later than 48 hours

19   before the Status (Pretrial Scheduling) Conference; a party may not appear telephonically over a

20   cellphone.
21          3. Plaintiff shall file and serve a status report on or before October 9, 2020, and

22   defendants shall file and serve a status report on or before October 16, 2020. Each party’s status

23   report shall address all of the following matters:

24                  a.      Progress of service of process;

25                  b.      Possible joinder of additional parties;

26                  c.      Possible amendment of the pleadings;
27                  d.      Jurisdiction and venue;

28   ////
                                                          2
     Case 2:19-cv-02432-MCE-DB Document 23 Filed 08/31/20 Page 3 of 3

 1                   e.       Anticipated motions and the scheduling thereof;

 2                   f.       Anticipated discovery and the scheduling thereof, including
                              disclosure of expert witnesses;
 3
                     g.       Future proceedings, including the setting of appropriate cut-off
 4                            dates for discovery and for law and motion, and the scheduling of a
                              final pretrial conference and trial;
 5
                     h.       Modification of standard pretrial procedures specified by the rules
 6                            due to the relative simplicity or complexity of the action;
 7                   i.       Whether the case is related to any other case, including matters in
                              bankruptcy;
 8
                     j.       Whether the parties will stipulate to the magistrate judge assigned
 9                            to this matter acting as settlement judge, waiving any
                              disqualification by virtue of her so acting, or whether they prefer to
10                            have a Settlement Conference before another magistrate judge;
11                   k.       Whether the parties intend to consent to proceed before a United
                              States Magistrate Judge; and
12
                     l.       Any other matters that may aid in the just and expeditious
13                            disposition of this action.
14           4. The parties are cautioned that failure to file a status report or failure to appear at the

15   status conference may result in an order imposing an appropriate sanction. See Local Rules 110

16   and 183.

17           5. Defendant’s June 29, 2020 motion for summary judgment (ECF No. 18) is denied

18   without prejudice to renewal.

19           6. Defendant’s July 6, 2020 motion for permission to e-file (ECF No. 20) is denied

20   without prejudice to renewal.
21   Dated: August 29, 2020

22

23

24

25
     DLB:6
26   DB\orders\orders.pro se\freedom2432.ossc

27

28
                                                          3
